

EXHIBIT 10.1


AGREEMENT


This Agreement (the "Agreement") is dated as of the 1st day of January 2007 by
and between Innodata Isogen, Inc. (“Innodata Isogen”) and Ashok Mishra (the
"Executive").


WITNESSETH


1.
Employment. Innodata Isogen hereby agrees to cause one or more of its
wholly-owned subsidiaries to offer employment to the Executive for and during
the term of this Agreement (as set forth in Paragraph 4 below). The subsidiary
or subsidiaries offering employment to the Executive shall be referred to herein
as the “Employing Subsidiary” or the “Employing Subsidiaries”, and shall be
indentified in Appendix “A” to this Agreement. Innodata Isogen may change the
identity of the Employing Subsidiaries upon written notice to the Executive.
Innodata Isogen and the Employing Subsidiaries will be collectively referred to
herein as the “Company”. The Executive will be employed by the the Employing
Subsidiaries as Chief Operating Officer, and will be an Executive Vice President
of the Company and member of the Company’s Executive Mangement Team. The
Executive hereby accepts such employment with the Employing Subsidiaries under
the terms and conditions set forth in this Agreement.

 
2.
Duties and Authorities of the Executive. The Executive shall have such duties
and authorities as shall be consistent with his position as Executive Vice
President and Chief Operating Officer of the Company, as may be reasonably
assigned to him from time to time by the Company. The Executive shall report
directly to the Chief Executive Officer of Innodata Isogen (or such other
officer as the Company may designate from time to time).

 
3.
Full Business Time. The Executive agrees to devote his full business time and
services to the faithful performance of his duties hereunder. During the term of
his employment with the Employing Subsidiaries, the Executive shall engage in no
other business activities whatsoever during normal working hours and shall
perform his services primarily from the Company’s offices located in Mandaue,
the Philippines and Noida, India.

 
Page 1 of 12

--------------------------------------------------------------------------------


 
4.
Term. The term of this Agreement shall commence on January 1, 2007 and end on
December 31, 2009 (the "Term"), unless terminated earlier pursuant to this
Agreement. By not later than June 30, 2009, the Company shall notify Executive
in writing in accordance with Paragraph 12 of this Agreement whether the Company
intends to renew Executive's employment with the Employing Subsidiaries. If the
Company does not provide a notice of non-renewal by June 30, 2009 or if the
parties do not execute a new employment agreement prior to the end of the Term,
then this Agreement shall automatically renew for a period of one (1) year until
December 21, 2010 provided Executive continues to be employed by the Employing
Subsidiaries. If the Company provides Executive with a notice of non-renewal,
this Agreement shall automatically terminate at the conclusion of the Term.
During any renewal period, the Company shall provide written notice of
non-renewal of this Agreement not later than June 30 of such calendar year. If
the Company does not provide Executive with a written notice of non-renewal by
June 30 of such calendar year or if the parties do not execute a new employment
agreement prior the expiration of any such renewal period, then this Agreement
shall continue to renew for successive one (1) year periods unless otherwise
terminated or written notice of non-renewal is provided as set forth in this
Agreement. If the Executive is timely provided pursuant to this paragraph with
notice of non-renewal during a renewal period, this Agreement shall
automatically terminate at the conclusion of the renewal period. Non-renewal of
this Agreement is not a termination of this Agreement pursuant to Paragraph 7.
In no event shall the Executive be entitled to any severance payments upon the
Company's non-renewal of this Agreement pursuant to Paragraph 7.

 
5.
Compensation.

 

 
(a)
The Employing Subsidiaries shall pay the Executive a base annual salary ("Base
Salary") totalling the equivalent to U.S. One hundred seventy-five thousand
dollars and No Cents (U.S.$175,000) per annum for the Term, payable in
accordance with the Employing Subsidiaries normal payroll cycle(s), subject to
annual reviews by the Company for discretionary annual increases. In the event
the Executive is employed by more than one Employing Subsidiary, the percent of
Base Salary paid by each of the Employing Subsidiaries shall be communciated to
the Executive at the commencement of the Term.

 

 
(b)
The Employing Subsidiaries shall pay the Executive a total signing bonus
equivalent to U.S. Thirty Thousand Dollars and No Cents (U.S.$30,000.00) within
thirty (30) days of the Executive’s execution of this Agreement. In the event
the Executive is employed by more than one Employing Subsidiary, the percent of
the signing bonus paid by each of the Employing Subsidiaries shall be
communciated to the Executive at the commencement of the Term.

 

 
(c)
For each calendar year during the Term, the Executive may be eligible to receive
incentive compensation pursuant to an incentive compensation plan (the “Plan”).
The terms of the Plan will be determined by the Company and communicated in
writing to the Executive. In connection with the Plan, the terms of the official
Plan documents, as may be amended from time to time, shall govern and be
controlling.

 
Page 2 of 12

--------------------------------------------------------------------------------


 

 
(d)
Base Salary payments shall be made in accordance with the Employing
Subsidiaries’ payroll policies. Base Salary, signing bonus and incentive
payments, if any, shall be subject to deduction for applicable withholding
taxes.



6.
Employee Benefits.

 

(a)
Throughout his employment during the Term, the Employing Subsidiaries shall
provide the Executive with medical insurance in amounts of coverage available to
other expatriat senior executives of the Employing Subsidiaries with employee
payment obligations on the same terms as such other senior executives.

 

(b)
The Executive shall be entitled to four weeks paid vacation per annum and
personal and sick leave in accordance with the policies of the Employing
Subsidiaries, which leave shall be taken by the Executive in accordance with the
reasonable business requirements of the Company. The Employing Subsidiaries
official policy documents on vacation, personal and sick leave, as may be
modified from time to time, shall govern and be controlling. Two (2) weeks
vacation per annum may be carried over from one year to the next, and the
Executive shall be entitled to payment for any accrued, but unused, vacation
upon the termination of the Executive's employment with the Company; provided
that in noevent shall the amount of such payment exceed payment for six (6)
weeks of accrued, but unused, vacation.




7.
Termination. Notwithstanding any other provision in this Agreement, during the
Term:

 

 
(a)
Death. If the Executive dies, this Agreement shall automatically terminate as of
the date of the Executive's death.

 

 
(b)
Disability. If the Executive is unable to perform his duties hereunder as a
result of any physical or mental disability (i) which continues for 90
consecutive days or (ii) for 90 days in any 365 consecutive-day period, then
Innodata Isogen may terminate this Agreement upon 30 days written notice to the
Executive, provided that the Executive's Base Salary shall continue to accrue
ratably for 90 days after the date of the termination.




 
(c)
Termination by the Company for Cause. Innodata Isogen may terminate this
Agreement for Cause. For purposes of the Agreement, "Cause" shall mean (i) the
Executive is charged or convicted by a court of competent jurisdiction of a
felony or a crime involving Innodata Isogen or its subsidiaries; (ii) the
Executive’s conviction by a court of competent jurisdiction of a felony
involving moral turpitude or unlawful, dishonest, or unethical conduct that a
reasonable person would consider damaging to the reputation of Innodata Isogen
or its subsidiaries, or is charged with a felony involving moral turpitude or
unlawful, dishonest, or unethical conduct that a reasonable person would
consider damaging to the reputation of the Innodata Isogen or its subsidiaries,
which in the reasonable judgment of the Board of Directors of Innodata Isogen is
reasonably likely to lead to a conviction; (iii) the Executive’s willful or
persistent refusal or failure to perform assigned duties consistent with duties
of the Executive's position or to comply with the reasonable directions of the
Company officer to whom he reports, the Chief Executive Officer of Innodata
Isogen, or Innodata Isogen’s Board of Directors; (iv) any material breach of any
provision of this Agreement, or any other agreements between the Executive and
the Company or its subsidiaries and affiliates, by the Executive; (v) the
Executive’s gross negligence in the performance of his duties. 

 
Page 3 of 12

--------------------------------------------------------------------------------


 
If this Agreement is terminated by Innodata Isogen for cause the Executive’s
employment with the Employing Subsidiaries shall automatically terminate, and
the Employing Subsidiaries shall pay the Executive his full accrued Base Salary
through the date of termination of employment at the rate in effect at the time
of such termination, and the Company shall have no further obligation to the
Executive under this Agreement or under any other agreements or plans. Executive
is not entitled to any other compensation including, without limitation,
bonuses, severance, incentive compensation and/or stock option grants if this
Agreement is terminated for Cause.



 
(d)
Termination by the Company without Cause. Innodata Isogen may terminate this
Agreement without Cause at any time, provided that, in such case, the Employing
Subsidiaries shall continue to pay to the Executive his then Base Salary in
normal payroll installments for twelve (12) months following the date of his
termination.



For all purposes of this Agreement, including but not limited to the Executive's
entitlement to the payments pursuant to Paragraph 7(e), this Agreement shall be
deemed to have been terminated by Innodata Isogen without Cause if (i) Innodata
Isogen breaches any of its material obligations under this Agreement, (ii)
Innodata Isogen purports to terminate this Agreement prior to the end of the
Term (other than for Cause), (iii) the Company reduces the Executive's Base
Salary below the amount provided for in this Agreement, without the Executive’s
written consent, or (iv) the Company assigns duties to the Executive which are
not consistent with his office set forth in Paragraph 2, but in each case only
if within 30 days after the Executive first has actual knowledge of the
occurrence of such action or event, the Executive gives notice to the Company of
his intention to terminate his employment with the Employing Subsidiaries, the
Company does not revoke or reasonably cure any such action or event within 60
days after the date of such notice, and the Executive resigns his employment
with the Employing Subsidiaries within 15 days thereafter.



 
(e)
In addition to any other payments pursuant to Paragraph 7(d), upon the
Executive's resignation or upon any of the terminations identified in Paragraphs
7(a), (b) or (d) above, the Executive or his estate shall be entitled to receive
his Base Salary and any earned but unpaid incentive compensation and all of his
then incurred but un-reimbursed business expenses, in each case to the date of
the Executive's resignation or termination of this Agreement. Executive is not
entitled to any unearned compensation of any kind including, without limitation,
bonuses, severance, incentive compensation and/or stock option grants. Executive
shall not be entitled to any other compensation except as may be set forth in
this Agreement.

 
Page 4 of 12

--------------------------------------------------------------------------------


 

 
(f)
In order to be entitled to the payments under Paragraphs 7(d) and 7(e), the
Executive agrees to execute a separation agreement and release in the form to be
provided by the Company, following the termination of this Agreement. In order
to be entitled to receive the payments under Paragraphs 7(d) and 7(e), the
Executive acknowledges and agrees that Executive will fully comply with the
covenants set forth in Paragraphs 8, 9 and 10 and that Executive’s failure to
fully comply with such covenants shall result in immediate cessation of any such
payments, as well as the Company’s right to seek recoupment of all prior
payments made under Paragraph 7(d) and 7(e), plus interest, attorney’s fees and
costs, in addition to all other available relief.




 
(g)
Executive’s employment with the Employing Subsidiaries shall automatically
terminate upon any termination of this Agreement by Innodata Isogen.



8.
Confidentiality Agreement and Ownership of Information.

 

(a)
Executive agrees that during the course of employment with the Employing
Subsidiaries, Executive has and will come into contact with and have access to
various forms of the Company’s Confidential Information and Trade Secrets, which
are the property of the Company. This information relates both to the Company,
and its subsidiaries, affiliates, customers and employees. Such Confidential
Information and Trade Secrets include, but are not limited to: (i) financial and
business information, such as information with respect to costs, commissions,
fees, profits, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas; (ii) product and technical information,
such as product formulations, new and innovative product ideas, methods,
procedures, devices, machines, equipment, data processing programs, software,
software codes, computer models, and research and development projects; (iii)
marketing information, such as the identity of the Company’s and/or its
subsidiaries and affiliates’ customers, distributors and suppliers and their
names and addresses, the names of representatives of the customers of the
Company and/or its subsidiaries and affiliates, distributors or suppliers
responsible for entering into contracts with the Company and/or its subsidiaries
and affiliates, the amounts paid by such customers to the Company and/or its
subsidiaries and affiliates, specific customer needs and requirements, and leads
and referrals to prospective customers; and (iv) personnel information, such as
the identity and number of the Company’s and/or its subsidiaries and affiliates’
employees, skills, qualifications, and abilities. Executive acknowledges and
agrees that the Company’s Confidential Information and Trade Secrets are not
generally known or available to the general public, but have been developed,
compiled or acquired by the Company and/or its subsidiaries and affiliates at
their great effort and expense. Confidential Information and Trade Secrets can
be in any form: oral, written or machine readable, including electronic files.

 
Page 5 of 12

--------------------------------------------------------------------------------


 

(b)
During the Executive's employment with the Employing Subsidiaries and for as
long as such information shall remain Confidential Information or Trade Secrets
of the Company and/or its subsidiaries and affiliates (except, during the course
of his employment with the Employing Subsidiaries, if in furtherance of the
Company and/or its subsidiaries’ and affiliates’ business and in accordance with
Company policy):




(i)
The Executive will not disclose to any person or entity, without the Company's
prior consent, any Confidential Information or Trade Secrets, whether prepared
by him or others.




(ii)
The Executive will not remove Confidential Information or Trade Secrets from the
premises of the Company without the prior written consent of the Company.



(c)
 

(i)
Upon the later of the termination of this Agreement and the resignation or
termination of the Executive’s employment with the the Employing Subsidiaries
for whatever reason, with or without cause, or at any other time the Company so
requests, the Executive will promptly deliver to the Company all originals and
copies (whether in note, memo or other document form or on video, audio or
computer tapes or discs or otherwise) of (A) Confidential Information and Trade
Secrets of the Company and/or its subsidiaries and affiliates, or the Company
and/or its subsidiaries and affiliates’ customers (including, but not limited
to, customers obtained for the Company and/or its subsidiaries and affiliates by
the Executive), that is in his possession, custody or control, whether prepared
by him or others, and (B) all records, designs, patents, plans, manuals,
memoranda, lists and other property of the Company and/or its subsidiaries and
affiliates delivered to the Executive by or on behalf of the Company and/or its
subsidiaries and affiliates, as the case may be, or by the Company’s and/or its
subsidiaries and affiliates’ customers (including, but not limited to, customers
obtained for the Company and/or its subsidiaries and affiliates by the
Executive), and all records compiled by the Executive which pertain to the
business of the Company and/or its subsidiaries and affiliates, whether or not
confidential. All such material shall be and remain the property of the Company
and/or its subsidiaries and affiliates and shall be subject at all times to the
Company’s and/or its subsidiaries and affiliates discretion and control.

 
 
Page 6 of 12

--------------------------------------------------------------------------------


 

(ii)
Information shall not be deemed Confidential Information or Trade Secrets if:




 
(A)
such information was available to the public prior to disclosure thereof by the
Executive, or

 

 
(B)
such information shall, other than by an act or omission on the Executive's
part, be or become available to the public or lawfully made available by a third
party to the public without restrictions as to disclosure.




 
(d)
Confidential Information may be disclosed where required by law or order of a
court of competent jurisdiction, provided that the Executive first gives to the
General Counsel of Innodata Isogen reasonable written prior notice of such
disclosure and affords the Company the reasonable opportunity for the Company to
obtain protective or similar orders, where available.




 
(e)
The Executive acknowledges that he executed a copy of the Company’s “Agreement
Concerning Confidentiality and Non-Disclosure” (the “NDA”) on December 27, 1997
and that the terms and provision of the NDA remain in full force and effect. The
NDA is incorporated in this Agreement as if more fully set forth herein.



9.
Non-Compete and Non-Interference Provisions.

 

(a)
Executive acknowledges and agrees that the Company and its subsidiaries and
affiliates are engaged in a highly competitive business and that by virtue of
Executive’s position and responsibilities with the Company and Executive’s
access to the Confidential Information and Trade Secrets, engaging in any
business which is directly competitive with the Company and/or its subsidiaries
and affiliates will cause it great and irreparable harm. Accordingly, the
Executive covenants that during the Limitation Period (as hereinafter defined),
the Executive will not directly or indirectly be employed, engaged or otherwise
associated in any capacity the same or substantially similar to that in which
Executive was employed by the Company by (i) any person or entity which competes
with the business the Company and/or its subsidiaries and affiliates shall be
conducting at the time of the termination of this Agreement or (ii) any person
or entity the major business of which is competitive with the Company and/or it
subsidiaries and affiliates, nor will the Executive directly or indirectly own
any interest in any such person or entity or render to it any consulting,
brokerage, contracting, or other services the same or substantially similar to
those performed by the Executive for the Company. In recognition that the
Company and its subsidiaries and affiliates business includes the sale of its
products and services throughout the world, this restriction shall apply on a
worldwide basis. The foregoing shall not prohibit the Executive from owning not
in excess of 2% of the outstanding stock of any company that is a reporting
company under the Securities Act of 1934.

 
Page 7 of 12

--------------------------------------------------------------------------------


 

(b)
During the Limitation Period (as herein defined), the Executive will not,
without the prior written consent of Innodata Isogen’s Chief Executive Officer,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate any customers or clients of the Company and/or its
subsidiaries and affiliates who or which (i) were customers or clients of the
Company and/or its subsidiaries and affiliates at the time of the termination of
this Agreement; and/or (ii) with whom the Executive had contact during his
employment with the Employing Subsidiaries; and/or (iii) about whom the
Executive possesses Confidential Information or Trade Secrets for purposes of
the Executive’s offering to such customers or clients of the Company and/or
their subsidiaries and affiliates products or services which are directly
competitive to the products and services offered by the Company and/or their
subsidiaries and affiliates as of the date of the termination of this Agreement
or the date of Executive’s termination or resignation from employment with the
Employing Subsidiaries for any reason.

 

(c)
During the Limitation Period (as herein defined), the Executive will not
anywhere directly or indirectly (whether as an owner, partner, employee,
consultant, broker, contractor or otherwise, and whether personally or through
other persons) approve, solicit or retain, or assist in the employment or
retention (whether as an employee, consultant or otherwise) of, any person who,
to the Executive's then actual knowledge, was an employee of the Company or its
subsidiaries and affiliates at any time during the twelve (12) month period
preceding the later of termination of this Agreement or the resignation or
termination of the Executive's employment with the Employing Subsidiaries for
any reason.




(d)
The "Limitation Period" shall mean (i) with respect to Paragraph 9(a), the
period during which this Agreement is effective and/or the period the Executive
is actually employed by the Employing Subsidiaries and for a period of twelve
(12) months thereafter; and (ii) with respect to Paragraph 9(b) and Paragraph
9(c), the period during which this Agreement is effective and/or the period the
Executive is actually employed by the Employing Subsidiaries and for a period of
twenty-four (24) months thereafter.




(e)
Since monetary damages may be inadequate and the Company and its affiliates
would be irreparably harmed if the provisions of Paragraphs 8, 9 or 10 are not
specifically enforced, the Company and/or its subsidiaries and affiliates shall
be entitled, among other remedies, to seek an injunction from a court of
competent jurisdiction (without the necessity of posting a bond or other
security) restraining any violation of the provisions of Paragraphs 8, 9 or 10
by the Executive and by any person or entity to whom the Executive provides or
proposes to provide any services or information in violation of such provisions.



10.
Inventions.

 

 
(a)
The Executive shall disclose promptly to Innodata Isogen’s General Counsel any
and all inventions, improvements and valuable discoveries, whether patentable or
not, which are conceived or made by the Executive solely or jointly with another
during the term of this Agreement and/or his employment by the Employing
Subsidiaries and which are related to the business or activities of the Company
and/or its subsidiaries and affiliates or which the Executive conceives during
and as a direct result of this Agreement and/or his employment by the Employing
Subsidiaries, and the Executive hereby assigns and agrees to assign all his
interests therein to Innodata Isogen or its nominee. Whenever reasonably
requested to do so by the Company or their subsidiaries and affiliates, the
Executive shall execute any and all applications, assignments or other
instruments that the Company and/or their subsidiaries and affiliates shall deem
necessary to apply for and obtain Letters Patent of the United States or any
foreign country or to otherwise protect the Company's and/or their subsidiaries
and affiliates interest therein.

 
Page 8 of 12

--------------------------------------------------------------------------------


 

(b)
Executive further covenants and agrees that the Company and/or its subsidiaries
and affiliates shall be entitled to shop rights with respect to any invention
and development conceived or made by Executive during the period of this
Agreement and/or his employment by the Employing Subsidiaries that is not
related in any manner to the business of the Company or their subsidiaries and
affiliates but which was conceived or made on the Company’s time or with the use
of the Company’s or their subsidiaries’ and affiliates’ facilities or materials.




(c)
Executive further covenants and agrees that it shall be conclusively presumed as
against Executive that the following shall belong to the Company or their
subsidiaries and affiliates: (i) any invention and development described in a
patent service mark, trademark or copyright application or disclosed in any
manner to a third person; and (ii) any computer program, modification of any
computer program, or systems technique for processing data conceived or made by
Executive during the term of this Agreement and/or the period of his employment
by the Employing Subsidiaries which is disclosed, used or described by Executive
or any person with whom Executive has any business, financial or confidential
relationship, within one (1) year after the later of the termination of this
Agreement and the Executive leaving the employ of the Employing Subsidiaries.




(d)
If any provision contained in this Paragraph 10 or Paragraphs 8 or 9 above is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal, or unenforceable had not
been contained herein. The courts enforcing this Paragraph 10 or Paragraphs 8 or
9 above shall be entitled to modify the duration and scope of any restriction
contained therein to the extent such restriction would otherwise be
unenforceable, and such restriction as modified shall be enforced. To the extent
that any provision of this Paragraph 10 or Paragraphs 8 or 9 above conflicts
with any provision of the NDA, the more restrictive provision (as benefiting the
Company) shall be deemed to control.



11.
General Provisions.




(a)
Notices. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered (i) on
the date personally delivered, or (ii) one day after properly sent by Federal
Express, DHL or other reasonable overnight courier service, addressed to the
respective parties at the following addresses:

 
Page 9 of 12

--------------------------------------------------------------------------------


 
To the Company:


Innodata Isogen, Inc.
Three University Plaza
Suite 506
Hackensack, New Jersey 07601
U.S.A.
Attention: Office of the General Counsel



To the Executive:


Ashok Mishra
A-63, Sector-53
Noida - 201307, India


Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto as provided above. A copy
of each notice to the Company shall be forwarded to Ms. Felice B. Ekelman, Esq.,
Jackson Lewis LLP, 59 Maiden Lane, New York, NY 10038-4502, U.S.A. All such
copies shall be given in the manner provided for notices in this Paragraph
11(a).



 
(b)
Severability. If any provision contained in this Agreement shall be determined
to be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.




 
(c)
Waiver and Modification. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of any party. This Agreement may not be modified, altered or
amended except by written agreement of both of the parties hereto.




 
(d)
Integration. This Agreement constitutes the entire agreement between the parties
relating to the subject matter contained herein and supersedes any and all other
prior agreements, oral or written between Executive and Innodata Isogen and its
subsidiaries, and all other negotiations and communications between the parties,
relating to the subject matter hereof, including, without limitation, any
employment of the Executive by an Innodata Isogen subsidiary, except for (i) the
“Agreement Concerning Confidentiality and Non-Disclosure” signed by the
Executive on December 27, 1997, which shall remain in full force and effect; and
(iii) any official employee benefit plan documents, the terms and conditions of
which shall be controlling.

 
Page 10 of 12

--------------------------------------------------------------------------------


 

 
(e)
Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Company and its subsidiaries and affiliates and their successors
and permitted assigns, and upon the Executive, his heirs and his executors and
administrators. This Agreement is not assignable by the Executive, but may be
assigned by Innodata Isogen.




 
(f)
Jurisdiction, Etc. Executive hereby consents to the jurisdiction of the courts
of the State of New Jersey, County of Bergen, and the United States District
Court, District of New Jersey, U.S.A. with respect to any claims or disputes
arising from or in connection with this Agreement, except that the Company
and/or its subsidiaries and affiliates shall not be precluded hereunder from
seeking injunctive or other equitable relief in any federal, state or local
court pursuant to Paragraph 9(e) above. Service of process shall be effective
when forwarded in the manner provided for notices in Paragraph 11(a). Trial by
jury is hereby waived by both of the parties to this Agreement. The prevailing
party in any dispute shall be entitled to recover reasonable attorneys' fees and
costs from the other.




 
(g)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey, U.S.A. without regard to its conflicts
of law principles.




 
(h)
Survival. The obligations of the parties hereto contained in Paragraphs 7, 8, 9,
10, and 11 shall survive the termination of this Agreement.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

        Innodata Isogen, Inc.  
   
   
  By:   /s/ Jack S. Abuhoff  

--------------------------------------------------------------------------------

Jack S. Abuhoff   Its: Chairman and CEO


               /s/ Ashok Mishra  

--------------------------------------------------------------------------------

Ashok Mishra

 
Page 11 of 12

--------------------------------------------------------------------------------




Appendix “A”
 
CONSENT OF THE EMPLOYING SUBSIDIARIES:


We hereby agree to employ the Executive on the terms and conditions set forth in
the Agreement between Innodata Isogen, Inc. and Ashok Mishra dated as of the 1st
day of January 2007:


Innodata XML Content Factory Inc.

                By: /s/ Jack S. Abuhoff    

--------------------------------------------------------------------------------

Its: President
   


 
INNODATA ISOGEN PVT. LTD.

                By: /s/ Jack S. Abuhoff    

--------------------------------------------------------------------------------

Its: President
   

 
Page 12 of 12

--------------------------------------------------------------------------------


 